DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 5/17/2021. Claims 1-11 are pending in the case. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro et al. (US 9921714 B1, hereinafter Shapiro).

As to independent claim 1, Shapiro teaches an electronic display device for a glass cockpit of a vehicle control system, said glass cockpit comprising a plurality of screens, at least two screens of the plurality of screens being able to simultaneously 
wherein the display device comprises, for each screen of at least part of the plurality of screens, an interactive display configuration tool (a format selection dialog box 302 in Fig. 5 - Fig. 8),
the device being configured, for each screen of said at least one part, to: 
display the configuration tool in at least one predetermined zone of said screen (a format selection box 302 in Fig. 5 through Fig. 8 superimposed on GUI 300), the configuration tool comprising a plurality of user entry symbols, each symbol being associated with a display configuration corresponding to the combination of a display format, a display window size of said display format relative to the size of said screen, and a location of said display window of the display format within said screen (“The layout options 304 may include either a full window layout or a divided or multi-window layout.  In the embodiments shown in FIGS. 3-10, the plurality of layout options 304 may include a full window layout option 306, a two half windows layout option 308, a two quarter and half window layout option 310, a half and two quarter window layout option 312, and a four quarter window layout 314.  Although the forgoing layout options are shown in FIGS. 3-10, these layout options are merely exemplary and not intended to be limiting.  Other layout options, including options with different configurations and numbers of windows, may be used depending on the system requirements, applications to be run and other factors” Col. 4 lines 1-13 ),

	
As to dependent claim 2, Shapiro teaches the display device according to claim 1, Shapiro further teaches wherein the display device is configured to display the interactive display configuration tool continuously and/or temporarily on the video stream(s) being displayed on said screen (a format selection box 302), and wherein: 
the surface of said at least one predetermined zone is strictly smaller than half of the surface of each screen of the plurality of screens (a format selection box 302 is smaller than the screen 300), and 
the location of said at least one predetermined zone, on said screen, is different from the location of a zone dedicated to the display of information essential for the control of the vehicle, the location of said at least one predetermined zone depending on the current display configuration of said screen (Fig. 4 - Fig 8 the format selection box 302 is displayed in center of the GUI 300. As seen in Fig. 5, the information essential for control of the vehicle for example, Air temperature, oil temperature, Oil press…etc. are displayed on the edge of the screen 300). 
 
As to dependent claim 4, Shapiro teaches the display device according to claim 2, Shapiro further teaches wherein, when the interactive display configuration tool is configured to be displayed temporarily, the device is configured to close the 
 
As to dependent claim 5,  Shapiro teaches the display device according to claim 1, Shapiro further teaches wherein the display device is configured to make a user entry symbol selectable from said plurality of user entry symbols as a function of the current display configuration of said screen and/or as a function of the position of said screen within said cockpit and/or as a function of the current display configuration of at least one other screen of said plurality of screens, said at least one other screen being separate from said screen  (Fig. 4 – Fig. 8 displaying different screens with the selected layout options 304).
 
As to dependent claim 6, Shapiro The display device according to claim 1, Shapiro further teaches wherein the configuration tool corresponds to a sequenced list of the set of display configurations of the formats displayable on at least one of the screens of said plurality of screens, each row of the sequenced list being associated with the display format of said set of displayable display formats and comprising as many user entry symbols as there are display configuration(s) associated with said display format of the row and displayable at least once on said screen (“The layout options 304 may include either a full window layout or a divided or multi-window layout.  In the embodiments shown in FIGS. 3-10, the plurality of layout options 304 may include 

As to dependent claim 7, Shapiro teaches the display device according to claim 6, Schultz does not appear to expressly teach wherein, when the interactive display configuration tool is configured to be displayed temporarily, the order of the set of display configurations of the displayable display formats of the sequenced list is invariable from one screen of the plurality of screens to the next (Fig. 4 - Fig. 7 of the displayable display formats of the sequenced list (i.e. options 304) is invariable from one screen of the plurality of screens to the next). 

Claim 9 reflects a vehicle, such as an aircraft, comprising a glass cockpit wherein it further comprises a display device according to claim 1. Therefore, the claim is rejected under similar rationale. 
 
Claim 10 reflects a display method for a glass cockpit of a vehicle control system embodying the limitations of claim 1 therefore the claims is rejected under similar rationale.

Claim 11 reflects a computer program product comprising software instructions which, when executed by a computer, carry out a display method according to claim 10. Therefore, the claim is rejected under similar rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 9921714 B1, hereinafter Shapiro) in view of Schultz et al. (US 9134891 B1, hereinafter Schultz).

As to dependent claim 3, Shapiro teaches the display device according to claim 1, Shapiro does not appear to expressly teach wherein, in order to display the configuration tool temporarily, the display device can be activated by: 

tactile pressure or pointing on a virtual button of said screen;  and/or 
a predetermined tactile gesture on the surface of said screen. 
Shultz teaches wherein, in order to display the configuration tool temporarily, the display device can be activated by: 
mechanical pressure on a dedicated physical button of said screen; and/or 
tactile pressure or pointing on a virtual button of said screen (“tap the soft key 114 in order to initiate (or launch) the display format selection menu 200” Col. 4 lines 23-25);  and/or 
a predetermined tactile gesture on the surface of said screen. 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shapiro to comprise wherein, in order to display the configuration tool temporarily, the display device can be activated by: tactile pressure or pointing on a virtual button of said screen. One would have been motivated to make such a combination to allow the user to easily access the tool when required.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 9921714 B1, hereinafter Shapiro) in view of Chaudhri et al. (US 201/60018970 A1, hereinafter Chaudhri).

claim 8, Shapiro teaches the display device according to claim 1, Shapiro does not appear to expressly teach wherein the display device is configured to display each user entry symbol according to four distinct states corresponding to: 
the current display configuration, 
a display configuration displayable from the current display configuration, 
a display configuration displayable at least once on said screen but not displayable from the current display configuration, 
a display configuration never displayable on said screen. 
Chaudhri teaches wherein the display device is configured to display each icon different status indicators corresponding  to:  “a status indicator 1830 indicating an unselected and executing application can be generated by an under-lighting effect of a first color; a status indicator 1832 indicating a selected and executing application can be generated by an under-lighting effect of a first color; and a status indicator 1834 indicating a launching application can be generated by an under-lighting effect of a third color” paragraph 0183-0186).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shapiro to comprise wherein the display device is configured to display each user entry symbol according to four distinct states corresponding to: the current display configuration, 
a display configuration displayable from the current display configuration, a display configuration displayable at least once on said screen but not displayable from the current display configuration, a display configuration never displayable on said screen. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that the cited references fail to disclose the configuration tool comprising a plurality of user entry symbols, each symbol being associated with a display configuration because according to Shapiro and Schultz, to modify the display configuration, the user must press at least 3 times in the configuration tool. For example, the user must first select the format layout he wished to display, then select formats 318 (application), and finally validate by pressing the done 328/cancel 326 button (arguments pages 6-8). Examiner respectfully disagree. The examiner notes page 4 of the  final rejection recites the layout options 304 of Shapiro as being equivalent to the claimed symbols. The format selection dialog box 302 may present a plurality of layout options 304 to the user.  The plurality of layout options 304 will dictate the layout of the graphical user interface 300. For example, selecting one of the options will modify the display layout, size and location of window within the screen. It appears that applicant interprets the term “format” or “display format” different from the examiner interpretation.  During examination, the claims must be interpreted as broadly as their terms reasonably allow. Accordingly, the Examiner interprets the term “format” as being the presentation or arrangement or layout of the windows within a display, not to correspond to a specific content to be displayed within the display window. Although the claims are interpreted in light of the specification, limitations from the specification are 
Although the applicant’s arguments have been shown/explained to be not persuasive, the examiner notes that the applicant appears to be requiring a more specific definition for the term “format” and/or display format” and suggests that should a more specific definition is required, those specifics should be further clarified or included in the claim language to help expedite the prosecution of this application.
Examiner attempted to reach applicant’s representative to explain/discuss the above response before issuing this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171